Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is rejected under 35 U.S.C. 102faN 4d} as being anticipated by JP- 112541336 to Naito.
As to claim 15, Naito discloses adhesive compositions comprising a cyanate ester having at least two -OCN groups (See structures of original document (pg. 3), 50 to 2,000 ppm of tin 2-ethythexanoate chemically synonymous to tin octoate, 0029), and 2 to 90% by weight of powder carriers that include silicon and that can be surface treated and are used to improve viscosity/workability of the adhesive (0031-0032). With regards to the limitation retained reversibly, at same point the tin catalyst is in contact with the surface of the silica additive (instant specification, Pg. 3) therefore, the position is taken that tin octoate in the adhesive composition is retained reversibly on the surface of the silica additive. 
With regards to the limitation latent reactivity, the instant specification teaches latent reactivity is defined as inert at low temperatures and can be coated without curing and/or experiencing a significant increase in its viscosity aver time, which makes the adhesive storage-stable. Naito teaches a storage stable adhesive (0004, 0026) and teaches a fast reaction at very high temperatures of 150 or 200°C (0043). Accordingly, because Naito teaches a storage stable adhesive and teaches the same reactants including the “latent catalyst combination” the latent reactivity of the adhesive is presumed inherent. The adhesive in Natto is considered to have latent reactivity based on applicant's arguments (09/27/2021) and the definition within the specification.  
With regards to non-complexed state, Naito uses a combination of catalysts to cure the cyanate adhesive, but does not teach tin octoate in a complexed state.  Naito does not teach the use of retardants, which according to the instant specification is a way to complex the catalyst.  Naito teaches tin octoate is dissolved in a carboxylic acid in combination with a tertiary amine carboxylate.  This does not imply a complexed state.  Accordingly, tin octoate is in a non-complexed state based on the definition in the instant specification.

Claim Rejections - 35 USC § 103
 
Claim 17 is rejected under 35 U.5.C. 103 as being unpatentable over JP-11251336 to Naito in view of U.S. Patent Pub. No. 2008/0119630 to Bauer et al.
As to claim 17, Naito discloses adhesive compositions comprising a cyanate ester having at least two —OCN groups (See structures of original document top. 4), 50 to 2,000 pom of tin 2-ethylhexanoate (chemically synonymous to tin octoate, 002), and 2 to 90% by weight of powder carriers that include silicon and that can be surface treated and are used to improve viscosity/workability of the adhesive (0031-0032). With regards to the limitation retained reversibly, at sore paint the tin catalyst is in contact with the surface of the silica additive (instant specification, Pg. 3) therefore, the position is taken that tin octoate in the adhesive composition is retained reversibly on the surface of the silica additive. With regards to the limitation latent reactivity, the instant specification teaches latent reactivity is defined as inert at low temperatures and can be coated without curing and/or experiencing a significant increase in its viscosity over time, which makes the adhesive storage-stable.  Naito teaches a storage stable adhesive and teaches a fast reaction at very high temperatures of 150 or 200°C (0043). Accordingly, because Naito teaches a storage stable adhesive and teaches the same reactants including the “latent catalyst combination” the latent reactivity of the adhesive is presumed inherent. The adhesive in Naito is considered to have latent reactivity based on applicant’s arguments (09/27/2021) and the definition within the specification.
Naito does not expressly disclose fumed or pyrogenic silica as the additive component.
Bauer teaches cyanate ester compositions that include fillers such as pyrogenic precipitated silica and the silica additives taught in Naito.
Accordingly, the position is taken that if would have been obvious ta a person of ordinary skill in the art to substitute the silica additive of Naito for the pyrogenic silica of Bauer to improve toughness of the cured materials that further improves bonding of the materials on substrates (0045).
Response to Amendment
The Declaration filed 02/25/2022 is not persuasive because the applicant’s declaration is attempting to show that tin octoate and tertiary amine carboxylate complex taught in my Naito will always be in a complexed state.  The prior art documents relied upon in the declaration do not teach tertiary amine complexed with a carboxylic acid.  Therefore, the applicant has failed to show that the combination of tin octoate and a tertiary amine carboxylate will always be in a complexed state.  The prior art relied upon teaches tin complexed with mercapto groups and the presence of tertiary amines activates the tin catalyst.  The prior does not teach tin complexed with the tertiary amine.
Further, the assumption that zinc and tin will behave in the same manner in the presence of tertiary amines is not supported by evidence.  The prior art relied upon only shows zinc complexed with tertiary amines.  The declaration fails to provide evidence that tin octoate in the mixture of catalysts that include tertiary amine carboxylates will always be in a complexed state.

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
The applicant’s declaration is attempting to show that tin octoate and tertiary amine carboxylate complex taught in my Naito will always be in a complexed state.  The prior art documents relied upon in the declaration do not teach tertiary amine complexed with a carboxylic acid.  Therefore, the applicant has failed to show that the combination of tin octoate and a tertiary amine carboxylate will always be in a complexed state.  The prior art relied upon teaches tin complexed with mercapto groups and the presence of tertiary amines activates the tin catalyst.  The prior does not teach tin complexed with the tertiary amine.
Further, the assumption that zinc and tin will behave in the same manner in the presence of tertiary amines is not supported by evidence.  The prior art relied upon only shows zinc complexed with tertiary amines.  The declaration fails to provide evidence that tin octoate in the mixture of catalysts that include tertiary amine carboxylates will always be in a complexed state.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
At the time of filing the use of silica fillers in cyanate ester adhesives was known.  The fact that Bauer does not teach tin octoate does not overcome the prima facie case of obviousness regarding the addition of pyrogenic silica to cyanate ester adhesives to improve toughness of the cured adhesive.

Relevant Cited Art
	***The prior art documents relied upon in the declaration have been cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763